FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US Patent 9,413,429).

As for claim(s) 1, 12, and 13, Park discloses the invention as claimed, including:

1. A wireless charging device (102) comprising: 

a driver unit coupled to the power source and configured to receive the DC voltage signal and convert the DC voltage signal to a first alternating current (AC) voltage signal [fig. 1, element 114]; 
a transmitting unit comprising a resonant capacitor and a resonant coil, coupled to the driver unit, wherein the transmitting unit is configured to receive the first AC driver unit and transmit the first AC voltage signal [fig. 1, element 116; col. 4, line 30 – col. 5, line 4]; 
one or more sensors configured to measure a capacitive voltage across the resonant capacitor, an inductive voltage across the resonant coil, or both [fig. 1, element 113; col. 4, lines 56-58 – The power detector detecting input current and input voltage of power converter which is the receive input of element 116 (the resonant circuit having the inductor and capacitor)]; and 
a control unit coupled to the transmitting unit and configured to detect a receiver device based on a change the capacitive voltage the inductive voltage, or both [fig. 1, element 115 and in conjunction with element 113, 114, and 116 also detects a receiver device within a magnetic coupling zone by using the detector (sensor) to sense the changed voltage and or current reflected at the input of element 116; col. 2, lines 55-63; col. 4, lines 53-58; fig. 5A, elements 510, 511; fig. 6B; col. 15, lines 42-46; col. 4, lines 30-58].
12. The wireless charging device of claim 1, wherein the receiver device comprises a mobile device, a biomedical device, a portable consumer devices, a electric vehicle, or a hybrid vehicle [col. 17, line 60 – col. 18, line 9].  

generating, by a power source, a DC voltage signal [see as cited in claim 1]; 
converting, by a driver unit, the DC voltage signal to a first AC voltage signal [see as cited in claim 1]; 
transmitting, by a transmitting unit, the first AC voltage signal [see as cited in claim 1]; 
measuring, by one or more sensors, the capacitive voltage, the inductive voltage, or both [see as cited in claim 1]; 
and 
detecting, by a control unit, a receiver device based on a change in the capacitive voltage the, inductive voltage, or [see as cited in claim 1].  

Claims 2-11 and 14-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose either singularly or in combination the invention as claimed, including
2. The wireless charging device of claim 1, wherein the one or more sensors includes: a first voltage sensor coupled across the resonant capacitor and configured to measure the capacitive voltage across the resonant capacitor and provide the capacitive voltage to the control unit; and 

14. The method of claim 13, wherein the one or more sensors includes: 
A first voltage sensor coupled across the resonant capacitor and configured to measure the capacitive voltage across the resonant capacitor and provide the capacitive voltage to the control unit; and
A second voltage sensor coupled across the resonant coil and configured to measure the inductive voltage across the resonant coil and provide inductive voltage to the control unit.  

Applicant’s arguments, filed October 4, 2021, with respect to the claim objection and 112 rejection of claim 12 have been fully considered and are persuasive.  The objection and rejection of record has been withdrawn. 

Applicant's arguments filed October 4, 2021 with respect to the 35 USC 102(a)(1) rejection of claims 1, 12, and 13 have been fully considered but they are not persuasive.

In the remarks, Applicant argues in substance that Park fails to teach “wherein the control unit is configured to detect a receiver device based on a change the capacitive voltage the inductive voltage, or both”.

Examiner respectfully disagrees with Applicant for the following reason(s).

Park discloses that the control/communication unit is configured to detect a receiver device based on a change the capacitive voltage the inductive voltage, or both [[fig. 1, element 113; col. 4, lines 56-58 The power detector detecting input current and input voltage of power converter which is the receive input of element 116 (the resonant circuit having the inductor and capacitor) and fig. 1, element 115 and in conjunction with element 113, 114, and 116 also detects a receiver device within a magnetic coupling zone by using the detector (sensor) to sense the changed voltage and or current received at the input of element 116; col. 2, lines 55-63; col. 4, lines 53-58]

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685.  The examiner can normally be reached on M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.